UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 Date of Report May 30, 2007 Commission File No. 1-14372 EXTENDICARE REAL ESTATE INVESTMENT TRUST 3000 Steeles Avenue East Markham, Ontario, Canada L3R 9W2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A EXHIBIT INDEX Exhibit Description of Exhibit 99.1 News release – May 30, 2007:Extendicare REIT Announces $100 Million Offering of Convertible Debentures 99.2 Material Change Report dated May 18, 2007 – Tendercare acquisition 99.3 Report of Voting Results –May 9,2007 Annual Meeting SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXTENDICARE REAL ESTATE INVESTMENT TRUST Date:May 30, 2007 By: /s/Richard L. Bertrand Richard L. Bertrand Senior Vice-President and Chief Financial Officer
